311 F.2d 794
GREYSTONE KNITWEAR CORP. and Donwood, Ltd., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 162.
Docket 27535.
United States Court of Appeals Second Circuit.
Argued January 8, 1963.
Decided January 8, 1963.

Leonard Rovins, of Fellner & Rovins, New York City (Kelberg, Dorff & Lerner, Alan D. Gallay, and Paul Kelberg, New York City, on the brief), for petitioners.
Melvin Pollack, Atty., National Labor Relations Bd., Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Paul J. Spielberg, Atty., National Labor Relations Bd., Washington, D. C., on the brief), for respondent.
Before CLARK, KAUFMAN, and HAYS, Circuit Judges.
PER CURIAM.


1
The Board's order is based upon its findings that the Company instigated and assisted the formation of a labor organization of its warehouse employees and refused to recognize District 65, Retail, Wholesale and Department Store Union, AFL-CIO, as the bargaining representative of its warehouse employees, in violation of § 8(a) (2) and (1) and 8(a) (5) and (1) of the National Labor Relations Act, 29 U.S.C. § 158(a) (2) and (1) and 158(a) (5) and (1). The Board's findings are amply supported by the evidence. They are affirmed in open court.


2
An enforcement order will issue.